Case 7:20-cv-03280-KMK-JCM Document 27 Filed 07/06/21 Page 1 of 3

Bn Lye .. Bdanson . haBASs

 

ne Rete. Yexcanity

 

 

Vom. Coen Wo

 

¥ cAlslows, NO. YDB Oi

 

 

“Ss LaAnd®. eT RAE

 

‘ as ~ aS * xp a es * “ —
“or, Wen ot aekern, NY ¢ Runny Aste ti,
I

 

epee. Stokes Dinkick Cove’s

 

Sewdinwverat Diskvics of bas Yor,
tS

Rowen bace 7 SOo Went Skxe. ak

 

Sin Yeah, ; WON ASS OO

 

 

 

 

 

 

 

‘RR Donen we Wr otuons 8a al Bd Cy- OS 220 (Ai / SO)
~\
Dor Wroar, Ve Cecioy

 

 

Dace nats Ai, eee Sey VR Ons ae SAGX CL ay

 

QAM Se ASaesce,
J

4
f

 

 

 

No - TO ayy Sony "Same

Bak Saat > Qeceas copy fp PK Xeomieset Wo Nn.

 

Fe ee ee
“Maen JASE SANTTONTS OARS Ss OS Solow

Gaeriwend Care. Forty

 

eS. Paco Wis

 

FOWavacacty : NON Wet SAS 7 Ce
+

 

 

LZ.

TL Alnoate, ag, Touts Sex Vs ‘e. Y\one. NO CONGR of\oN.
‘yet Anis SO CRRR

 

aa

‘Aes ERT cnisy “Sy erere ad

 

 

Qe. =f .

 

a 1D Sessa
Pra Se,

 

 

 

 
 

 

o
a
oO
N
oO
Do
Oo
ou
a
N
x
co
Oo
—
NN
oO
TC
2
iL
Mw
N
_
Cc
oO
Ee
5
oO
oO
Q
=
O
"?
<
=
*<
oO
co
N
©
9°
>
2
oO
N
Nn
wo
Yn
oO
O

SULLIVAN CORRECTIONAL FACILITY ny was 6
P.O. BOX 116 ALBANY NY 12¢
FALLSBURG, NEW YORK 12733-0116 23 JUN 2021 PM 3L

NAME: Raoels Yi deren DIN: WAS ASh

W

  

eas Soo An Co. Me Cards . i

 

CS SAAD.
‘Jake Shakes WAS wok Crock
Con veant Tard af News folkd,
L.8, Cara inonsd
Toes Cems Geees

 

 
 

 

o
a
oO
o
oO
Do
Oo
ou
a
N
x
co
Oo
—
NN
oO
TC
2
iL
Mw
N
_
Cc
oO
Ee
5
oO
oO
Q
=
O
"?
<
=
*<
oO
co
N
©
9°
>
2
oO
N
Nn
wo
Yn
oO
O

& Printed on Recycled Paper

NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
OFFENDER CORRESPONDENCE PROGRAM

Name: Duse\s Ds _Ddousshnl DIN: 2S PES

ae 8 dans iad

 
